Citation Nr: 9923511	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pes cavus.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.  

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied a claim of service 
connection for pes cavus and determined that a service 
connection claim of a back disorder was not well grounded. 

The record reflects that in response to the veteran's request 
for a Travel Board hearing, the RO notified the veteran in a 
letter dated April 14, 1999, mailed to his last known address 
that a hearing had been scheduled for March 1999.  Although 
the RO notification letter has not been returned by the 
United States Postal Service as undeliverable, the veteran 
failed to report for the hearing.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances the Board deems the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(1998).


REMAND

Service connection requires a finding of the existence of a 
current disability and a determination of a nexus or 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1994).  Where there is a reasonable 
possibility that current disorders are related to or are 
residual of disorders experienced in service, VA should 
obtain a medical opinion as to the likelihood of a 
relationship between current residuals and symptoms 
experienced during active service.  See Horowitz v. Brown, 
5 Vet. App. 217, 222 (1993).  In this case, a contemporaneous 
examination relative to the etiology of any bilateral foot 
disability which may be currently present is warranted. See 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

The veteran's service medical records indicate that he was 
normal at the time of his enlistment examination in November 
1977.  He began active duty in June 1978 and in September 
1978 he first complained of bilateral foot pain.  He reported 
that the pain had been present for the prior 11/2 months.  The 
initial assessment was foot strain and he was treated with 
liniment and insoles and returned to duty.  Six days later, 
he returned to the clinic reporting bilateral foot numbness.  
A September 1978 podiatry report notes bilateral pes cavus 
and metatarsalgia with pain in the arches and dorsal 
midtarsal region.  The impression was symptomatic pes cavus, 
and functional orthotics were to be issued.  He was 
thereafter seen for foot pain at various times.  A June 1980 
report notes numbness and edema of both feet and that 
orthotics had not yet been issued.  The assessment was 
symptomatic pes cavus, and a 15-day no-running profile was 
recommended.  In July 1980, he was scheduled for a podiatry 
appointment but did not report.  A February 1981 podiatry 
consultation report notes continued complaints of bilateral 
foot pain.  The provisional diagnosis was exacerbation of 
symptomatic pes cavus.  In March 1981, a diagnosis of cavus 
foot with tight posterior musculature was given.  A May 1981 
separation examination report does not note any foot 
problems.   

In 1997, the veteran reported to VA that he had had foot 
problems continuously since discharge from active service.  
He reported that a VA doctor in Beckley recommended surgery.  
He stated that a podiatrist told him that his foot problems 
were probably congenital but that running and standing on the 
feet could worsen the disorder.  April and December 1997 
podiatry consultation reports from Beckley note pes cavus.

In any event, pes cavus was first diagnosed during active 
service, the veteran has reported continuous symptomatology 
since active service, and a VA podiatrist noted such disorder 
in 1997.  The Board therefore requests that the podiatrist 
who provided the December 1997 podiatry consultation (or a 
qualified substitute if that podiatrist is not available), 
provide an addendum specifically addressing whether it is at 
least as likely as not that any currently diagnosed foot 
disorder began or increased during active service.  

The veteran has asserted that his back problems resulted from 
his pes cavus.  His service medical records indicate that he 
was treated for complaints of back pain in May 1979.  The 
report notes that lower lumbar back pain began about 24 hours 
earlier after lifting a truck tire.  There were spasms from 
L3 to T9 with limitation of motion of the spine.  The 
assessment was muscular back strain.  Bed rest for the day 
and limited lifting for five days was recommended.  Parafon 
Forte and moist heat were prescribed.  His service medical 
records are negative for any further complaint.  

If the nexus opinion concerning the pes cavus claim is 
favorable to the veteran, the RO should then obtain a medical 
opinion as to whether it is at least as likely as not that 
any current back problems are in any way related to or a 
result of any foot disorder shown to be related to active 
service.  

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain any 
relevant VA and private treatment records 
not already associated with the claims 
file.  If the search for records yields 
negative results, that fact should be 
clearly documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the claims 
folder should be made available to the VA 
podiatrist for review in conjunction with 
the requested addendum and the podiatrist 
should acknowledge such review in the 
examination report.  The examiner is 
asked to determine whether it is at least 
as likely as not that any currently 
diagnosed foot disorder began or 
increased during active service.  All 
findings should be set forth in a 
typewritten report.  If necessary, the 
veteran may be reexamined for this 
purpose. 

3.  If the podiatry addendum requested 
above is favorable to the veteran's 
claim, then the RO should obtain an 
additional opinion from an orthopedist.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the requested opinion 
and the examiner should acknowledge such 
review in the examination report.  The 
examiner is asked to determine whether it 
is at least as likely as not that that 
any current back problems were caused or 
worsened by his foot disorder.  All 
findings should be set forth in a 
typewritten report.  If necessary, the 
veteran may be reexamined for this 
purpose. 

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  See 38 C.F.R. § 4.2 (1998).

5.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim of service 
connection for a foot disorder and for a 
back disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  


The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any outcome.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




